 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CODY J. DURLIN,                                      No. 2:18-CV-2709-MCE-DMC
12                       Plaintiff,
13            v.                                           ORDER
14    CENTRAL INTELLIGENCE AGENCY,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2). Plaintiff’s complaint,

19   and service thereof by the United States Marshal if appropriate, will be addressed separately. The

20   Clerk of the Court shall not issue summons or set this matter for an initial scheduling conference

21   unless specifically directed by the court to do so.

22                  Plaintiff has submitted the affidavit required by 28 U.S.C. § 1915(a) showing that

23   plaintiff is unable to prepay fees and costs or give security therefor.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in

25   forma pauperis (Doc. 2) is granted.

26   Dated: October 23, 2018
                                                               ____________________________________
27                                                             DENNIS M. COTA
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
